Citation Nr: 1821091	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2 and/or as a result of herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2 and/or as a result of herbicide agent exposure.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for frostbite residuals of the bilateral upper extremities.

5.  Entitlement to service connection for frostbite residuals of the bilateral lower extremities.

6.  Entitlement to service connection for left hand nerve damage.

7.  Entitlement to a rating in excess of 10 percent for left epicondylitis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1962 to November 1964 and from January 1965 to January 1993, including tours of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for hypertension, kidney stones, left hand nerve damage, frostbite residuals of the bilateral upper and lower extremities, as well as an increased rating for left epicondylitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2002 RO decision that denied service connection for hypertension was not appealed and the decision became final.

2.  New and material evidence has been received since the June 2002 decision to substantiate the claim of entitlement to service connection for hypertension.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
 
1.  The June 2002 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria to reopen the service connection claim for hypertension have been met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for diabetes in April 2001, and a claim for hypertension as secondary to diabetes was construed as part of that claim.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for hypertension.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a June 2002 rating decision on the grounds that even though the May 2002 VA examiner opined that the Veteran's hypertension was aggravated by his diagnosis for borderline diabetes, there was no evidence that the Veteran had a current diagnosis for diabetes.  As a result, service connection could not be established for either disability.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for hypertension.  This evidence includes a current diagnosis and grant of service connection for diabetes, as well as a May 2012 VA examination opinion for hypertension that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for hypertension.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  To the extent that the Board is reopening the claim of service connection for hypertension, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to obtain any outstanding, relevant medical records, request an updated application for TDIU, and to provide the Veteran with VA examinations, as discussed below. 

The Veteran contends that he developed hypertension in service.  Service treatment records indicate varying levels of blood pressure readings throughout service.  In particular, service treatment records typically showed high blood pressure readings whenever the Veteran was treated for headache symptoms.  VA treatment records from September 1994 indicate a diagnostic impression for hypertension.  Subsequent VA treatment records from 1995 and 1996 show continued treatment for a hypertension diagnosis.  The May 2002 VA examination only considered whether the Veteran's hypertension was caused or aggravated by diabetes; however, because the Veteran was only diagnosed with borderline diabetes at the time, service connection for both disabilities could not be established even though the examiner found that the Veteran's hypertension was aggravated by borderline diabetes.  The Veteran was subsequently diagnosed with diabetes and granted service connection for that disability.  Yet, a May 2012 VA examination opinion stated that the "etiology of hypertension is multifactorial and not through [diabetes], which is not a cause of hypertension or risk factor, no[t] aggravated by his [service-connected disability]."  The examiner stated that there was no record of treatment for hypertension during service and that the Veteran's diabetes started approximately 5 years ago.  The examiner did not address the May 2002 VA examination opinion that found the Veteran's hypertension was aggravated by his, at the time, borderline diabetes.  The May 2012 VA examiner also did not address whether the Veteran's current headache and vision symptoms associated with his hypertension are related to the chronic headache and vision symptoms he was treated for during service.  In light of the above, a new examination is necessary.

Moreover, the Veteran had service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents therein.  While current VA regulations do not provide hypertension as a presumptive disability associated with herbicide agent exposure, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide agent exposure, the designated examiner should comment on the likelihood of any such association.

The Veteran asserts that he experienced back pain symptoms in service that are related to his current diagnosis for kidney stones.  He testified before the undersigned in August 2017 and explained that he had back pain in service that is related to his current diagnosis for kidney stones, which is also currently exhibited by symptoms of back pain.  The May 2012 VA examination opinion stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that service treatment records showed a history of low back pain, but no kidney involvement, as stated in a September 1990 service treatment record.  The examiner did not provide any further explanation as to whether or why the Veteran's history of low back pain did not involve his kidneys or whether other urinalysis results during service showed signs of kidney stone symptoms.  See Stefl, 21 Vet. App. at 124-25 (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]".  The VA examiner pointed out only two service treatment records from September and October 1990 as evidence of no kidney stones, but did not discuss other service treatment records with urinalysis results from July 1974, June 1980, August 1990 or February 1992 (among many other dates) that showed the presence of white blood cells, red blood cells, and epithelial cells.  Another service treatment record urinalysis report dated September 5 [no year listed] reported "0-5 WBC-HPF" and "Many Sq.[squamous] Epithelials."  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed kidney stones disability.  Colvin, 1 Vet. App. at 171.  In light of the above, the Board finds that a new VA examination opinion must be obtained for the kidney stones.

The Veteran testified before the undersigned in August 2017.  He endorsed increased worsening of left elbow symptoms since he was last examined for this service-connected disability in April 2012.  He said that he experiences frequent pain and numbness in his left/dominant arm from the elbow down to the fingers.  He also stated that he was not currently employed, mainly due to his left elbow as well as other service-connected disabilities.  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this left elbow disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

During the August 2017 Board hearing, the Veteran provided further information regarding incidents during service that caused what he believes to be frostbite residuals in his bilateral upper and lower extremities.  He stated that he was exposed to cold climates in various geographic locations and, in particular, was not allowed to wear gloves to protect his hands, which the Board finds to be consistent with the places, types, and circumstances of the Veteran's service.  He did not affirm whether a doctor ever gave him a formal diagnosis for residuals of frostbite, but he did endorse symptoms of pain, tingling, and burning in his hands and feet, which is confirmed by VA treatment records from April 2014 and October 2016 that show a diagnosis for peripheral neuropathy.  January 2017 VA neurology treatment records also include symptoms of pain in the small joints of both hands that have not been attributed to another diagnosed condition.  The Board finds this meets the low threshold of McLendon, and without further clarification, the Board is devoid of medical expertise to determine the nature and etiology of the claimed frostbite residuals of the bilateral upper and lower extremities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the August 2017 Board hearing, the Veteran testified that he was no longer employed due to his service-connected disabilities.  The evidence of record shows that he last completed an application for TDIU VA Form 21-8940 in June 2012, which indicated present employment.  On remand, the AOJ should request that the Veteran provide, for the entire appeal period (2012 to present), an updated VA Form 21-8940 detailing the complete work history and any other information regarding employment or attempts to obtain employment.  Any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection and increased rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The issue of service connection for left hand nerve damage cannot be adjudicated until the issues of an increased rating for left epicondylitis and service connection for peripheral neuropathy of the bilateral upper extremities (claimed as frostbite residuals) are addressed because they are intertwined.  Id.

Accordingly, these issues are REMANDED for the following action:

1.  Request updated VA treatment records since May 2017.

2.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, to include the dates of employment and the highest gross earnings per month from June 2012 to the present.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to render an opinion as to the following:

a) whether it is at least as likely as not (50 percent or more probability) that the diagnosed hypertension is related to service, to include whether the Veteran's current headache and vision symptoms associated with his hypertension are at least at likely as not related to the headache and vision symptoms he was treated for during service.  The examiner should specifically discuss the following: the Veteran's service treatment records that show fluctuating blood pressure levels throughout service; the September 1994 VA treatment record showing a diagnostic impression for hypertension; the Veteran's lay reports of treatment for hypertension symptoms in service.  

b)  whether it is at least as likely as not (50 percent or more probability) that the diagnosed hypertension is caused by the service-connected diabetes.  

c) whether it is at least as likely as not (50 percent or more probability) that the diagnosed hypertension is aggravated by the service-connected diabetes.  The examiner should specifically discuss the medical relationship, if any, between diabetes and hypertension (including medication for both disabilities), as well as the May 2002 VA examination opinion that found the Veteran's hypertension was aggravated by his diagnosis at the time for borderline diabetes (later diagnosed in 2008 as diabetes mellitus, type 2).

d) whether it is at least as likely as not (50 percent or more probability) the hypertension is related to his presumed in-service herbicide agent exposure during Vietnam service. 

 **	In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010).

The examiner must provide a complete rationale for any opinion offered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current kidney stone disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current kidney stone diagnosis. 

b)  For each kidney stone disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed kidney stone disability is related to service.  The examiner should specifically discuss the medical relationship, if any, between the Veteran's chronic low back pain symptoms in service, urinalysis results from service, and symptoms associated with kidney stones.

c)  For each kidney stone disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed kidney stone disability is caused by diabetes and/or hypertension. 

d)  For each kidney stone disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed kidney stone disability is aggravated by diabetes and/or hypertension.  
  
The examiner must provide a complete rationale for any opinion offered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of frostbite of the bilateral upper and lower extremities disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current diagnoses for residuals of frostbite in the bilateral upper and lower extremities, to include symptoms of pain, numbness, and tingling. 

b)  For each residual frostbite disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed residual frostbite disability is related to service.  The examiner should specifically comment on the medical relationship, if any, between residuals of frostbite and the Veteran's symptoms of pain, numbness, and/or tingling in his bilateral upper and lower extremities.  

c)  If the Veteran's symptoms of pain, numbness, and/or tingling in the bilateral upper and lower extremities result in a diagnosis for any peripheral nerve disability, but is not related to frostbite residuals, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed peripheral nerve disability is related to service.

d)  If the Veteran's symptoms of pain, numbness, and/or tingling in the bilateral upper and lower extremities result in a diagnosis for any peripheral nerve disability, but is not related to frostbite residuals, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed peripheral nerve disability is caused by a service-connected disability, to include diabetes, neck pain, low back pain, and/or left epicondylitis.

e)  If the Veteran's symptoms of pain, numbness, and/or tingling in the bilateral upper and lower extremities result in a diagnosis for any peripheral nerve disability, but is not related to frostbite residuals, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed peripheral nerve disability is aggravated by service-connected disability, to include diabetes, neck pain, low back pain, and/or left epicondylitis.
  
The examiner must provide a complete rationale for any opinion offered.  

6.  Schedule the Veteran for a VA examination to assess the current severity and manifestations of the left epicondylitis disability.  The examiner should describe in detail the current status of the service-connected left epicondylitis and all related manifestations, to include any potential occupational effects.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected left epicondylitis, as rated according to manifestation of limitation of motion.  The examiner should report complete range of motion findings for the left epicondylitis.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions.  

7.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


